                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

     TONY TERRELL ROBINSON,

                  Plaintiff,

          v.                                                  Case No. 18-cv-164-JPG

     R. MORRIS, T.G. WERLICH, LT. SMITH,
     and UNITED STATES OF AMERICA,

                  Defendants.

                                MEMORANDUM AND ORDER

         This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

66) of Magistrate Judge Reona J. Daly recommending that the Court grant the motion to dismiss

or, in the alternative, for summary judgment filed by the defendant United States of America

(Doc. 47); grant the motion to dismiss filed by defendants R. Morris, Lt. Smith, and T.G.

Werlich (Doc. 50); and, alternatively, grant the motion for summary judgment filed by defendant

Lt. Smith (Doc. 49). Plaintiff Tony Terrell Robinson has objected to the Report (Doc. 67), and

the defendants have responded to that objection (Doc. 68). The Court also considers Robinson’s

motion for leave to file an amended pleading (Doc. 69).

I.       Report Review Standard

         The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).
II.    Background

       This matter arose after Robinson, at all relevant times an inmate at the Federal

Correctional Institute at Greenville, Illinois (“FCI-Greenville”), complained to Warden Werlich,

and other prison staff about a new library policy and was then terminated from his prison job as

an orderly in the law library. The new policy provided that inmates who wished to visit the law

library after 4:00 p.m. would be required to stay there during the evening meal so they would

miss the meal.1 In his discussions with prison staff about the new policy, Robinson speculated

that there was enough prison staff to allow inmates to visit the library and eat their evening meal.

Shortly thereafter, Morris terminated Robinson from his orderly position, telling him it was

because he posed a security threat by paying too much attention to the comings and goings of

staff. Later, after Robinson inquired further about his termination, Lt. Smith threatened to ship

him to a place he would not like if he continued to ask about the safety and security of FCI-

Greenville and to file so many grievances.

       In his First Amended Complaint, Robinson brings a claim under Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971), against Morris for terminating him in retaliation for his

complaints in violation of the First Amendment (Count 1); a claim against the United States for

retaliatory discharge under the Federal Tort Claims Act (“FTCA”) (Count 2); a Bivens claim

against Smith for threatening to transfer him in retaliation for his complaints in violation of the

First Amendment (Count 3); and a Bivens claim against Morris and Werlich for the new library


1
  There is no evidence that this is the only time inmates could visit the law library, just that if
they chose to go at this time, they would have to stay there through the evening meal period. In
fact, the evidence suggests the library is open at least three hours every day and eight hours on
the weekend as required by Policy Statement 1542.06, and that inmates have other opportunities
besides the evening meal time to visit it. See Werlich’s Response to Request for Administrative
Remedy # 902120-F1(Doc. 49-5 at 5).
                                                   2
policy in violation of the Eighth Amendment (Count 4).

        In the Report, Magistrate Judge Daly recommends that the Court not recognize the Bivens

actions in Counts 1, 3 and 4 and that the Court find Robinson failed to exhaust his administrative

remedies as to Counts 2 and 3. Robinson objects to the entirety of the Report.

III.    Analysis

        In its de novo review of the matter, the Court addresses Robinson’s objections along with

the portion of the Report to which each objection pertains.

        A.     Incomplete Findings of Fact

        Robinson faults Magistrate Judge Daly for not fully describing the facts, the bases for

Robinson’s claims, the adverse actions taken against him, and his efforts to exhaust his

administrative remedies. The only specific example to which he points is her failure to mention

that Robinson’s original complaint did not plead an FTCA cause of action.

        The Court has reviewed the evidence in the file and the facts set forth in the Report and

finds that the Report recounts accurately all the facts necessary and relevant to the questions

before the Court at the moment. As for Magistrate Judge Daly’s omission of the “fact” that

there was no FTCA claim pled in Robinson’s original complaint, she was right to do so because

this Court has already found—twice—that it contained such a claim, and has already dismissed

the claim as stated in Robinson’s original complaint for failure to exhaust administrative

remedies (Doc. 1 at 11; Doc. 8 at 7-9). The Report accurately states the procedural history of

this case.

        B.     Recognition of Bivens Action

        Magistrate Judge Daly found that Robinson’s Bivens claims against Morris, Smith and


                                                 3
Werlich should be dismissed because, after Ziglar v. Abbasi, 137 S. Ct. 1843 (2017), it is

apparent his claims are not cognizable under Bivens. In Ziglar—a prisoner Bivens action

dealing with the Fourth and Fifth Amendments—the Supreme Court held that federal courts

should not expand Bivens actions to reach contexts that the Supreme Court has not officially

recognized unless “special factors” counsel otherwise. Id. at 1859-60. The idea is that since

Bivens is an implied remedy for damages under Constitutional principles rather than a

legislatively-created remedy like 42 U.S.C. § 1983, courts should not expand that remedy unless

there are special circumstances at hand. Id. at 1854-55.

       The Supreme Court then explained that it has only officially recognized Bivens theories

in three scenarios: (1) Fourth Amendment unreasonable searches and seizures; (2) Fifth

Amendment gender discrimination; and (3) Eighth Amendment deliberate indifference to

medical needs. Id. at 1855-56 (citing Bivens, 403 U.S. at 397; Davis v. Passman, 442 U.S. 228

(1979); Carlson v. Green, 446 U.S. 14 (1980)). This case—a First Amendment retaliation claim

springing from a complaint about library hours and an Eighth Amendment claim about inmates’

choices about how to spend their late afternoon time—is none of those things. Even though

federal courts used to adjudicate First Amendment and Eighth Amendment Bivens actions all the

time, the Court may no longer do so according to Ziglar. Especially considering that the

Supreme Court said a few years before Ziglar, “We have never held that Bivens extends to First

Amendment claims”—making it quite clear that the Supreme Court has not yet “officially

recognized” a First Amendment Bivens claim. Reichle v. Howards, 566 U.S. at 663 n. 4 (2012).

Nor has it recognized an Eighth Amendment Bivens claim outside of the medical care context.

See Minneci v. Pollard, 565 U.S. 118, 120 (2012) (refusing to recognize Eighth Amendment


                                                4
Bivens action against prison guards at private prison); Corr. Servs. Corp. v. Malesko, 534 U.S.

61, 63 (2001) (refusing to recognize Eighth Amendment Bivens action against private prison

operator). Thus, Robinson’s suit differs in meaningful ways from the three recognized Bivens

contexts and therefore presents new contexts.

       As previously mentioned, there is an exception where there are “special factors” that urge

expanding Bivens here. These include questions like “whether the Judiciary is well suited,

absent congressional action or instruction, to consider and weigh the costs and benefits of

allowing a damages action to proceed,” and whether “there is an alternative remedial structure

present in a certain case.” Ziglar, 137 S. Ct. at 1858. And here, as Magistrate Judge Daly

explains in the Report, Robinson has alternative avenues to obtain relief: he can seek relief—as

he has in Count 2—under the Federal Tort Claims Act, and he can go through the Bureau of

Prison’s (“BOP”) administrative remedies program. The Court does not believe it should turn

this simple prison administrative issue regarding an undesirable library schedule into a lawsuit

about money damages absent any sort of congressional action. This is especially true where the

conduct at issue involves allocation of prison staff or other resources and judgment calls about

what is advisable to maintain the safety and security of a prison.

       Additionally, the Court notes that the BOP has broad discretion about regulating and

administering prison employment, see Inmate Work and Performance Pay Program, 28 C.F.R.

§ 545.20, et seq., and that courts have found prison inmates are not “employees” to which run-of-

the-mill employment laws apply, see, e.g., Vanskike v. Peters, 974 F.2d 806, 808-10 (7th Cir.

1992) (Fair Labor Standards Act); Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991) (Title

VII and Age Discrimination in Employment Act). The comprehensive and exclusive BOP


                                                 5
regulation of federal inmate work programs is a special factor counseling against creating a

Bivens cause of action for damages caused by adverse employment actions to inmate workers.

       Magistrate Judge Daly came to the right conclusion for the right reasons. Various

district court opinions suggesting otherwise are neither binding nor persuasive on this Court.

Accordingly, this Court declines to recognize Bivens causes of action in the circumstances

Robinson raises in Counts 1, 3 and 4 of this case.

       C.      Failure to Exhaust Remedies: Count 3

       Alternatively, Magistrate Judge Daly recommends dismissing Count 3, a retaliation claim

against Smith, for Robinson’s failure to exhaust administrative remedies. Robinson filed his

only administrative remedy request mentioning Smith’s conduct as a “sensitive” grievance. The

request was rejected as not “sensitive,” but Robinson did not refile it as a regular administrative

remedy request as allowed by BOP regulations. Instead, he appealed the rejection of “sensitive”

status. The appeal was also rejected, and Robinson was instructed to refile his request at the

prison as a regular administrative remedy request. Magistrate Judge Daly found that, even if

Robinson appealed the rejection of his sensitive request to the highest level, the option to file a

regular administrative remedy request remained available to him, see 28 C.F.R. § 542.14(d)(1),

so he had not exhausted all available administrative remedies.

       Magistrate Judge Daly was completely correct. Prisons often have an emergency or

sensitive grievance procedure that allows an inmate to skip the initial step or steps in the

grievance process in critical or dangerous situations. Where, as here, the inmate is expressly

allowed—and even instructed—to refile his complaint as a normal grievance if it is rejected as

emergent or sensitive, the inmate must finish the process by filing a normal grievance. Smith v.


                                                  6
Asselmeier, No. 3:17-cv-1237-JPG-DGW, 2018 WL 3533346, at *2-3 (S.D. Ill. July 23, 2018)

(considering similar Illinois grievance regulation, 20 Ill. Admin. Code § 504.840(d)(1): inmate

“may resubmit the grievance [that was rejected as emergent] as non-emergent”), aff'd, 762 F.

App’x 342 (7th Cir. 2019).2 Otherwise, he has not exhausted his available administrative

remedies as required by 42 U.S.C. § 1997e(a). Here, Robinson had available to him the normal

administrative remedy request process, but he did not use it. Therefore, he failed to exhaust his

available administrative remedies, and the Court must dismiss Count 3.

       D.      Failure to Exhaust Remedies: FTCA

       Magistrate Judge Daly noted that exhaustion of administrative remedies is also required

before a plaintiff can file an FTCA suit, and she found that Robinson did not exhaust his before

filing this lawsuit. Robinson admits that is true but argues that his original complaint did not

contain an FTCA claim and that he was therefore permitted to add one in his First Amended

Complaint, filed after he exhausted his remedies.

       Robinson’s entire argument is premised on the fact that his original complaint, while

pleading an Illinois retaliatory discharge claim against the United States, did not mention the

FTCA. However, there is no such things as an Illinois retaliatory discharge claim against the

United States other than under the FTCA. The labels Robinson used in his complaint did not

control the claims he pled, and if he asserted the United States terminated his employment in

violation of Illinois law, he has pled an FTCA claim regardless of what he called it. He pled this



2
  Robinson cites Taylor v. Gilbert, No. 2:15-CV-0348-JMS-DKL, 2016 WL 5944481, at *3
(S.D. Ind. Oct. 13, 2016), a district court order holding that when a grievance truly was sensitive,
it was not necessary to refile it as a normal grievance. Taylor was decided before the Court of
Appeals for the Seventh Circuit affirmed Asselmeier, and the Court is not persuaded by its
reasoning.
                                                   7
claim before exhausting his administrative remedies, so his cause of action must be dismissed

without prejudice for failure to exhaust.

         Alternatively, even if Robinson had exhausted his remedies by the time he filed his First

Amended Complaint, he was either a federal employee whose claim is preempted by the Civil

Service Reform Act (“CSRA”), 5 U.S.C. § 1101 et seq., see Ayrault v. Pena, 60 F.3d 346, 349

(7th Cir. 1995) (CSRA preempts all employment claims by federal workers),3 or he is not a

federal employee and cannot therefore be wrongfully discharged. For these reasons, Robinson

fails to state a claim upon which relief could be granted.

         E.      Motion for Leave to Amend Complaint

         Finally, in a separate motion, Robinson asks for leave to file a second amended complaint

asserting a request for injunctive relief against the defendants in their official capacities—

reinstatement to his position in the law library and a change to the offending law library policy

(Doc. 69).

         Federal Rule of Civil Procedure 15(a) governs amendments to pleadings. A plaintiff

may amend its pleading once as a matter of course within 21 days of serving it or within 21 days

after service of a response or a motion to dismiss, for a more definite statement or to strike.

Fed. R. Civ. P. 15(a)(1). Otherwise, a plaintiff may amend his pleading only with the opposing

parties’ written consent, which Robinson has not obtained, or leave of court, which the Court

should freely give when justice requires. Fed. R. Civ. P. 15(a)(2). Although the text of the rule

has changed in recent years, the rule still “reflects a policy that cases should generally be decided

on the merits and not on the basis of technicalities.” McCarthy v. Painewebber, Inc., 127



3
    The CSRA is another potential alternative to a Bivens remedy.
                                                   8
F.R.D. 130, 132 (N.D. Ill. 1989). Generally, the decision whether to grant a party leave to

amend the pleadings is a matter left to the discretion of the district court. Orix Credit Alliance

v. Taylor Mach. Works, 125 F.3d 468, 480 (7th Cir. 1997). A court should allow amendment of

a pleading except where there is undue delay, bad faith, dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, or futility of the

amendment. Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir. 2010) (citing Airborne

Beepers & Video, Inc. v. AT & T Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007)). An

amendment is futile if it would not survive a motion to dismiss for failure to state a claim, GE

Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1085 (7th Cir. 1997), or a motion for

summary judgment, Bethany Pharmacal Co. v. QVC, Inc., 241 F.3d 854, 860 (7th Cir. 2001).

       The Court declines to allow Robinson to amend his pleading at this late stage of the case

because the amendment request was unduly delayed on. Robinson has known since he filed his

original complaint in December 2017 that he could seek injunctive relief from prison employees

in their official capacities. In fact, he expressly did so in that pleading. Recruited counsel then

filed the First Amended Complaint in December 2018 asking for injunctive relief but declining

to sue any defendants capable of providing it. The defendants pointed this out in their February

2019 motion to dismiss Counts 1, 3, and 4 (Doc. 50 at 16 n. 9), but Robinson took no action at

that time to add an appropriate defendant. Now, at the eleventh hour, he wants to remedy his

omission but has not provided any good reason he has not done so earlier. Without a good

reason justifying the delay, the Court will not allow an amended pleading at this late date.

       Additionally, allowing the amendment would be futile. To obtain the injunction he


                                                 9
seeks, Robinson would have to prove “(1) that [he] has suffered an irreparable injury; (2) that

remedies available at law, such as monetary damages, are inadequate to compensate for that

injury; (3) that, considering the balance of hardships between the plaintiff and defendant, a

remedy in equity is warranted; and (4) that the public interest would not be disserved by a

permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). With

respect to prisoner lawsuits seeking prospective relief, the Court must also find that the requested

relief “is narrowly drawn, extends no further than necessary to correct the violation of the

Federal right, and is the least intrusive means necessary to correct the violation of the Federal

right.” 18 U.S.C. § 3626(a)(1)(A). The Court must also give substantial weight to any adverse

impact on the operation the prison caused by the relief. Id.

       The injunction Robinson seeks would interfere with the operation of FCI-Greenville by

dictating how prison officials fill an inmate job within the prison and how they schedule the

hours the library is open for inmate use. In matters of prison administration, the Court normally

affords prison administrators “wide-ranging deference in the adoption and execution of policies

and practices that in their judgment are needed to preserve internal order and discipline and to

maintain institutional security.” Bell v. Wolfish, 441 U.S. 520, 547 (1979); accord Henry v.

Hulett, 930 F.3d 836, 842 (7th Cir. 2019). In short, it is so unlikely that this Court would order

FCI-Greenville officials to reinstate Robinson where the institution has articulated a security

reason for removing him that the Court can fairly say such a request would be futile. Likewise,

it would not order FCI-Greenville to manage its limited resources to schedule the library hours

Robinson prefers where there is no suggestion that other hours are unavailable to him, that the

hours have prejudiced him in any specific litigation, or that he has received inadequate nutrition


                                                 10
because he instead chose to make necessary visits to the law library.

          For these reasons, the Court will deny Robinson leave to amend his complaint.

IV.       Conclusion

          The Court has reviewed this matter de novo and finds that the Report is correct for the

reasons stated therein and in this order. Accordingly, the Court hereby:

      •   ADOPTS the Report in its entirety (Doc. 66) as SUPPLEMENTED by this order;

      •   OVERRULES Robinson’s objection (Doc. 67);

      •   GRANTS the motion to dismiss or, in the alternative, for summary judgment filed by the
          United States (Doc. 47);

      •   GRANTS the motion to dismiss filed by R. Morris, Lt. Smith, and T.G. Werlich (Doc.
          50);

      •   GRANTS, in the alternative, the motion for summary judgment filed by Lt. Smith (Doc.
          49);

      •   DENIES Robinson’s motion for leave to amend his complaint (Doc. 69); and

      •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: December 23, 2019

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE




                                                  11
